DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 11/20/2020.
Response to Amendment
Claims 1-8 have been cancelled.
Claims 9-21 have been added.
Claims 9-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitations recite “An image sharing system, comprising: the image sharing assistance device of Claim 9”. It’s unclear if the claim is an independent claim or not. The examiner notes that claims that reference other claims in the limitations are usually treated as dependent. However, the limitations of claim 19 recite “the image sharing assistance device” of claim 9, therefore, it’s unclear if claim 19 intends to include just the image sharing assistance device of claim 9, or also other recited devices and features, such as the server, which is not the image sharing assistance 
Regarding claim 20, it recites features similar in scope to those of claim 19 but with respect to claim 10. Therefore, claim 20 is rejected for similar reasons as set forth in claim 19, above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Izumihara et al. (US 20150124111 A1, hereinafter Izumihara).
Regarding claim 9, Izumihara discloses an image sharing assistance device for acquiring data on a captured image from an imaging element and transmitting the data on the captured image to a server (abstract, "There is provided an information processing apparatus including […] an image processing unit configured to perform a process regarding an amount of information on an image photographed [...], and a transmission control unit configured to cause the image processed by the image processing unit to be transmitted to an image processing device used to perform image recognition"), comprising: 

processing circuitry to calculate a first evaluation value related to an image quality of the captured image (¶[0149], "a blur determination unit 114"; ¶[0153], "the blur determination unit 114 described later determines that blurring of the photographed image is greater than or equal to a threshold"); 
to calculate, using the environmental information, a second evaluation value related to the image-capturing environment at the time the captured image is taken (¶[0202], "detection processing" to determine if a face or face region is present); and 
to determine, on a basis of the first evaluation value and the second evaluation value, whether or not the data on the captured image is to be transmitted to the server (¶[0152], "the transmission control unit 107 causes an image of one or more face regions of a person that is clipped from the photographed image by the image processing unit 110 to be transmitted to the server 20"; ¶[0153], "if the blur determination unit 114 described later determines that blurring of the photographed image is greater than or equal to a threshold, then the transmission control unit 107 may also cause the photographed image to be not transmitted to the server 20"; ¶[0202], "the information processing apparatus 10 performs only detection processing on whether the photographed image contains a face region of a person, and if a face region is detected, then the information processing apparatus 10 transmits an image of the detected face region to the server 20").
Regarding claim 12, Izumihara discloses the image sharing assistance device of Claim 9, wherein the processing circuitry determines that the data on the captured image is to be transmitted to the server, when the first evaluation value exceeds a first set value and the second evaluation value exceeds a second set value (¶[0153], "if the blur determination unit 114 described later determines that blurring .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumihara (US 20150124111 A1) in view of Hasabe et al. (US 20090324020 A1, hereinafter Hasabe).
Regarding claim 10, Izumihara discloses an image sharing assistance device for acquiring data on a captured image from an imaging element and transmitting the data on the captured image to a server (abstract, "There is provided an information processing apparatus including […] an image processing unit configured to perform a process regarding an amount of information on an image photographed [...], and a transmission control unit configured to cause the image processed by the image processing unit to be transmitted to an image processing device used to perform image recognition"), comprising: 
an interface circuit to acquire environmental information indicating an image-capturing environment at a time the captured image is taken (¶[0179], "a face region detection unit 112 described later detects a face region of a person contained in the photographed image"); 
processing circuitry to calculate a first evaluation value related to an image quality of the captured image (¶[0149], "a blur determination unit 114"; ¶[0153], "the blur determination unit 114 
to calculate, using the environmental information, a second evaluation value related to the image-capturing environment at the time the captured image is taken (¶[0202], "detection processing" to determine if a face or face region is present); and 
to determine, on a basis of at least one of the first evaluation value and the second evaluation value, whether or not the data on the captured image is to be transmitted to the server (¶[0152], "the transmission control unit 107 causes an image of one or more face regions of a person that is clipped from the photographed image by the image processing unit 110 to be transmitted to the server 20"; ¶[0153], "if the blur determination unit 114 described later determines that blurring of the photographed image is greater than or equal to a threshold, then the transmission control unit 107 may also cause the photographed image to be not transmitted to the server 20"; ¶[0202], "the information processing apparatus 10 performs only detection processing on whether the photographed image contains a face region of a person, and if a face region is detected, then the information processing apparatus 10 transmits an image of the detected face region to the server 20"); and 
a communication device to transmit the data to the server (¶[0202], "the information processing apparatus […] transmits an image of the detected face region to the server 20").
Izumihara does not disclose that the communication device transmits, at a time the data on the captured image is transmitted to the server, the first evaluation value and the second evaluation value together with the data to the server.
Hasabe discloses a communication device to transmit, at a time the data on the captured image is transmitted to the server, the first evaluation value and the second evaluation value together with the data to the server (Fig. 4, elements S15-S17, a terminal device extracts facial characteristic information and estimates quality of an image, transmitting the facial characteristic information and quality 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Izumihara in view of Hasabe to include a communication device to transmit, at a time the data on the captured image is transmitted to the server, the first evaluation value and the second evaluation value together with the data to the server.
One of ordinary skill in the art would have been motivated because it would allow a server to determine if facial detection information is reliable (Hasabe, ¶[0078]).
Regarding claim 11, the combined system of Izumihara and Hasabe discloses the invention substantially as applied to claim 10, above, wherein the processing circuitry determines that the data on the captured image is to be transmitted to the server, when the first evaluation value exceeds a first set value or the second evaluation value exceeds a second set value (Izumihara, ¶[0153], "if the blur determination unit 114 described later determines that blurring of the photographed image is greater than or equal to a threshold, then the transmission control unit 107 may also cause the photographed image to be not transmitted to the server 20").
Regarding claim 13, the combined system of Izumihara and Hasabe discloses the invention substantially as applied to claim 10, above, wherein the processing circuitry determines that the data on the captured image is to be transmitted to the server, when the first evaluation value exceeds a first set 
Regarding claim 14, Izumihara discloses the image sharing assistance device of Claim 9.
Izumihara does not disclose a communication device to transmit, at a time the data on the captured image is transmitted to the server, the first evaluation value and the second evaluation value together with the data to the server.
Hasabe discloses a communication device to transmit, at a time the data on the captured image is transmitted to the server, the first evaluation value and the second evaluation value together with the data to the server (Fig. 4, elements S15-S17, a terminal device extracts facial characteristic information and estimates quality of an image, transmitting the facial characteristic information and quality information (hereinafter metadata) to a server - note while Hasabe does not mention sending the image to the server, Izumihara does, so the combination of references suggests transmitting the image and the metadata. One of ordinary skill in the art would understand that three possible scenarios exist: (1) receiving the image prior to the metadata, (2) receiving the image after the metadata, and (3), receiving the image with the metadata. Neither of the three would provide a disadvantage to Hasabe and therefore, the timing at which the image and metadata are sent is a design choice; from Fig. 1, the terminal device and server devices are separate devices communicating by means of a communication control section, and from Fig. 4, the terminal device transmits the information to the server).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Izumihara in view of Hasabe to include a communication 
One of ordinary skill in the art would have been motivated because it would allow a server to determine if facial detection information is reliable (Hasabe, ¶[0078]).
Regarding claim 21, Izumihara discloses an image sharing assistance method which is used in an image sharing assistance device for acquiring data on a captured image from an imaging element and transmitting the data on the captured image to a server (abstract, "There is provided an information processing apparatus including […] an image processing unit configured to perform a process regarding an amount of information on an image photographed [...], and a transmission control unit configured to cause the image processed by the image processing unit to be transmitted to an image processing device used to perform image recognition"), comprising: 
acquiring environmental information indicating an image-capturing environment at a time the captured image is taken (¶[0179], "a face region detection unit 112 described later detects a face region of a person contained in the photographed image"); 
calculating a first evaluation value related to an image quality of the captured image (¶[0149], "a blur determination unit 114"; ¶[0153], "the blur determination unit 114 described later determines that blurring of the photographed image is greater than or equal to a threshold"); 
calculating, using the environmental information, a second evaluation value related to the image-capturing environment at the time the captured image is taken (¶[0202], "detection processing" to determine if a face or face region is present); 
determining, on a basis of at least one of the first evaluation value and the second evaluation value, whether or not the data on the captured image is to be transmitted to the server (¶[0152], "the transmission control unit 107 causes an image of one or more face regions of a person that is clipped from the photographed image by the image processing unit 110 to be transmitted to the server 20"; 
transmitting the data to the server (¶[0202], "the information processing apparatus […] transmits an image of the detected face region to the server 20").
Izumihara does not disclose transmitting, at a time the data on the captured image is transmitted to the server, the first evaluation value and the second evaluation value together with the data to the server.
Hasabe discloses transmitting, at a time the data on the captured image is transmitted to the server, the first evaluation value and the second evaluation value together with the data to the server (Fig. 4, elements S15-S17, a terminal device extracts facial characteristic information and estimates quality of an image, transmitting the facial characteristic information and quality information (hereinafter metadata) to a server - note while Hasabe does not mention sending the image to the server, Izumihara does, so the combination of references suggests transmitting the image and the metadata. One of ordinary skill in the art would understand that three possible scenarios exist: (1) receiving the image prior to the metadata, (2) receiving the image after the metadata, and (3), receiving the image with the metadata. Neither of the three would provide a disadvantage to Hasabe and therefore, the timing at which the image and metadata are sent is a design choice; from Fig. 1, the terminal device and server devices are separate devices communicating by means of a communication control section, and from Fig. 4, the terminal device transmits the information to the server).

One of ordinary skill in the art would have been motivated because it would allow a server to determine if facial detection information is reliable (Hasabe, ¶[0078]).
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumihara (US 20150124111 A1) in view of Kitchen et al. (US 20180004377 A1, hereinafter Kitchen).
Regarding claim 15, Izumihara discloses the image sharing assistance device of Claim 9, wherein the processing circuitry calculates the first evaluation value by using a first evaluation algorithm (¶[0153], "the blur determination unit 114 described later determines that blurring of the photographed image is greater than or equal to a threshold").
Izumihara does not disclose that the first evaluation algorithm is transmitted from the server.
Kitchen discloses that algorithms may be transmitted from a server (¶[0430], "a web-based interface for use in activating, configuring, remote firmware update, and re-configuring of a camera"; ¶[0591], "gateway sends command to camera (via session server) to upgrade firmware" (see also ¶[0596]-[0600])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Izumihara in view of Kitchen so that the first evaluation algorithm is transmitted from the server.
One of ordinary skill in the art would have been motivated because it would enable the system to maintain up-to-date software instructions.

Izumihara does not disclose that the second evaluation algorithm is transmitted from the server.
Kitchen discloses that algorithms may be transmitted from a server (¶[0430], "a web-based interface for use in activating, configuring, remote firmware update, and re-configuring of a camera"; ¶[0591], "gateway sends command to camera (via session server) to upgrade firmware" (see also ¶[0596]-[0600])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Izumihara in view of Kitchen so that the second evaluation algorithm is transmitted from the server.
One of ordinary skill in the art would have been motivated because it would enable the system to maintain up-to-date software instructions.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumihara (US 20150124111 A1) in view of Hasabe (US 20090324020 A1), as respectively applied to claim 10, above, and further in view of Kitchen (US 20180004377 A1).
Regarding claim 16, the combined system of Izumihara and Hasabe discloses the invention substantially as applied to claim 10, above, wherein the processing circuitry calculates the first evaluation value by using a first evaluation algorithm (Izumihara, ¶[0153], "the blur determination unit 114 described later determines that blurring of the photographed image is greater than or equal to a threshold").
The combined system of Izumihara and Hasabe does not disclose that the first evaluation algorithm is transmitted from the server.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Izumihara and Hasabe in view of Kitchen so that the first evaluation algorithm is transmitted from the server.
One of ordinary skill in the art would have been motivated because it would enable the system to maintain up-to-date software instructions.
Regarding claim 18, the combined system of Izumihara and Hasabe discloses the invention substantially as applied to claim 10, above, wherein the processing circuitry calculates the second evaluation value by using a second evaluation algorithm (Izumihara, ¶[0202], "detection processing" to determine if a face or face region is present).
The combined system of Izumihara and Hasabe does not disclose that the second evaluation algorithm is transmitted from the server.
Kitchen discloses that algorithms may be transmitted from a server (¶[0430], "a web-based interface for use in activating, configuring, remote firmware update, and re-configuring of a camera"; ¶[0591], "gateway sends command to camera (via session server) to upgrade firmware" (see also ¶[0596]-[0600])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Izumihara and Hasabe in view of Kitchen so that the second evaluation algorithm is transmitted from the server.
One of ordinary skill in the art would have been motivated because it would enable the system to maintain up-to-date software instructions.
Allowable Subject Matter
Claims 19-20 would be allowable if applicant overcomes the 35 USC 112 rejections set forth above, by means of amendments to the claims or persuasive arguments on the record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100009700 A1 discloses a system that selectively sends images to a server on the basis of the quality of the images (see col. 10, lines 24-33) which is relevant to the subject matter recited in the independent claims.
US 20160284099 A1 discloses a system that selectively sends images to a server on the basis of environmental data detected from image data (see abstract) which is relevant to the subject matter recited in the independent claims.
US 20130306736 A1 discloses a system that selectively sends images to a server on the basis of the quality of the images (see ¶[0003]) which is relevant to the subject matter recited in the independent claims.
US 8643662 B2 discloses providing “measured environmental factors and the one or more images to at least one” server (see claim 13) which is relevant to the subject matter recited in independent claims 10 and 21.
US 20120320224 A1 discloses providing an image and quality information to a server (see ¶[0007]), which is relevant to independent claims 10 and 21.
US 20140223548 A1 discloses “determine whether the quality of the image is acceptable (e.g., whether the sharpness of the image is equal to or greater than a predetermined degree of sharpness). Once the device determines that the quality of the image is acceptable, the device transmits the image 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446